Citation Nr: 9917821	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA)which increased the evaluation for 
schizophrenia from 10 percent to 30 percent from June 12, 
1997.  The veteran's notice of disagreement was received in 
April 1998.  A statement of the case was mailed to the 
veteran in April 1998.  The veteran's substantive appeal was 
received in May 1998.  

In his substantive appeal, the veteran claimed that there was 
clear and unmistakable error in not granting him 100 percent 
from 1956.  The RO should ask the veteran and his 
representative to clarify which final rating action is 
considered clearly and unmistakably erroneous.


REMAND

In June 1997, the veteran submitted a claim for an increased 
rating for his service-connected psychiatric disorder, 
asserting that his "nerves have gotten worse."  In his 
claim for an increased rating, the veteran stated that he was 
treated for his schizophrenic disorder by Khaha G. Yezdani, 
M.D., and was also treated at the Meadowood Hospital in New 
Castle, Delaware.  The RO in September 1997 notified him that 
he could submit the records from Dr. Yezdani and Meadowood 
Hospital and in September 1997 copies of Dr. Yezdani's 
records were received.  The Board believes that Dr. Yezdani 
and Meadowood Hospital should be requested by the RO to 
submit copies of the veteran's records.

In October 1997, the veteran was afforded a VA medical 
examination for an assessment of his current psychiatric 
disability.  At that time, the veteran complained that he had 
difficulty sleeping and that he suffered some memory loss.  
The examiner noted that the veteran's affect was bland and 
that his thinking tended to be negative.  The veteran's 
speech was clear, but was at times circumstantial.  The 
examiner stated that the veteran's memory did seem impaired 
and that the veteran exhibited some evidence of delusional 
thinking.  The examiner diagnosed the veteran with 
schizophrenia, characterized by negative thoughts, flattened 
affect and delusional thinking.  The examiner noted a GAF 
score of 58.  According to the examiner, the veteran appeared 
to have a moderate degree of both social and industrial 
impairment, with occasional periods of depression.  His sleep 
is disturbed and he has mild memory impairment.  He also 
exhibits bland affect as well as negative and delusional 
thinking associated with his psychotic disorder.  He is able 
to perform only a few activities of daily living.

The Board notes that during the October 1997 VA examination, 
the veteran stated that he was receiving benefits from the 
Social Security Administration based on disability.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Roberts v. Derwinski, 2 
Vet. App. 387 (1992) stated that the documents from the 
Social Security Administration pertaining to the veteran's 
receipt of Social Security should be considered.  Thus, the 
RO should obtain all the documentation pertaining to any 
claim of the veteran for Social Security benefits and 
associate them with the claims folder for review.

In addition, the Board notes that in September 1998 
correspondence, the veteran's representative indicated that 
there are current treatment records which show the present 
level of severity of the veteran's psychiatric disorder.  The 
representative indicated that he would submit these records, 
but has not done so.  Since this case is being remanded, the 
RO should ask the veteran and his representative where the 
veteran has recently been treated for his psychiatric 
disorder and the RO should request any additional treatment 
records.  In addition, the RO should inform the veteran that 
he may submit copies of these records.  

The veteran should also be reexamined for a detailed 
assessment of his service-connected psychiatric disability.  
The veteran is currently rated under Diagnostic Code 9202.  
The examiner should be provided the pertinent criteria and 
should enter his/ her findings in relationship to that 
Diagnostic Code.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:


1.  The RO should contact the veteran and 
his representative and request where the 
veteran has been treated for his 
psychiatric disorder.  If the veteran or 
his representative respond the RO should 
request the veteran's records from the 
named source(s).  In addition, the RO 
should inform the veteran and his 
representative that he may submit copies 
of these records.  Any records received 
should be associated with the claims 
file.

2.  The RO should request copies of all 
clinical records of the veteran, which 
are not already in the claims file, from 
Meadowood Hospital in New Castle, 
Delaware, as well as from Khaha G. 
Yezdani, M.D. at Christiana Road, Route 
273, New Castle, Delaware.  These records 
should be associated with the claims 
file.  

3.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's schizophrenic reaction.  The 
claims file and the criteria of 
Diagnostic Code 9202 should be made 
available to the examiner who should 
report the findings in relationship to 
that diagnostic code. 

5.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for his service-
connected schizophrenic reaction.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
completing his claim.  No action is required of him until 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  The Board 
expresses no opinion, either factual or legal, as to the 
ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




